     Case 3:20-cv-00335-RCJ-WGC Document 14 Filed 08/11/21 Page 1 of 2




 1

 2                                 UNITED STATES DISTRICT COURT

 3                                        DISTRICT OF NEVADA

 4   RONNIE MONEY COLEMAN,                          Case No. 3:20-cv-0335-RCJ-WGC

 5          Plaintiff,                              ORDER

 6   v.

 7   PRISON STAFF ACCOUNTANT, et al.,

 8          Defendants.

 9

10         Plaintiff, who is incarcerated in the custody of the Nevada Department of Corrections

11 (NDOC), has filed motions to extend the time to amend his complaint (ECF No. 9), to

12 compel the NDOC to respond to the subpoena duces tecum (ECF No. 10), and for an

13 admission (ECF No. 11).

14         On May 17, 2021, the Court granted Plaintiff’s motion for the Court to issue a Rule 45

15 subpoena duces tecum to the Custodian of Records for the NDOC. (ECF No. 6). The

16 subpoena requested the NDOC to identify an individual. On May 24, 2021, the Attorney

17 General accepted service on behalf of NDOC, appearing specially for the sole purpose of

18 responding to the subpoena duces tecum. (ECF No. 7). Plaintiff filed his motion to compel

19 on July 27, 2021, and his request for admission on August 9, indicating that the NDOC had

20 not responded to the subpoena.

21         The NDOC now opposes the motion to compel (ECF No. 12) solely on the basis that

22 it has become moot because, also on August 9, 2021, the Attorney General, after consulting

23 with the NDOC, sent a letter to the Plaintiff identifying the individual whose identity was the

24

25
     Case 3:20-cv-00335-RCJ-WGC Document 14 Filed 08/11/21 Page 2 of 2




 1 subject of the subpoena. As such, it appears that the Attorney General is representing to

 2 the Court that the NDOC has now substantially complied with the subpoena.

 3        Accordingly, for good cause shown,

 4        IT IS HEREBY ORDERED that Plaintiff’s unopposed Motion for Extension of Time

 5 (ECF No. 9) is GRANTED. Plaintiff shall have 30 days from the entry of this Order to file

 6 an Amended Complaint.

 7        IT IS FURTHER ORDERED that Plaintiff’s Motion to Compel (ECF No. 10) and

 8 Request for Admission (ECF No. 11) are DENIED as moot, but without prejudice, on the

 9 basis that the NDOC has represented to the Court that it has substantially complied with

10 the subpoena duces tecum.

11        DATED: August 11, 2021.

12

13                                                 United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24
                                                  2
25
